PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,755,171
Issue Date: 2020 Aug 25
Application No. 15/203,676
Filing or 371(c) Date: 6 Jul 2016
Attorney Docket No. 16113-7903001 
:
:
:
:	DECISION ON PETITION
:
:
:

This is a response to patentee’s “APPLICATION FOR PATENT TERM ADJUSTMENT UNDER 37 C.F.R. § 1.705(b)” filed October 26, 2020, requesting that the Office correct the patent term adjustment (PTA) from 904 days to 1026 days.  

The petition is GRANTED.


RELEVANT PROCEDURAL HISTORY

On August 25, 2020, the Office determined that patentee was entitled to 904 days of PTA. 

On Monday, October 26, 2020, patentee timely filed the instant request for reconsideration of the patent term adjustment under 37 CFR 1.705(b), seeking an adjustment of the determination to 1026 days.  

DECISION

Upon review, the Office finds that patentee is entitled to 1026 days of PTA.

Patentee and the Office agree as to the amount of “A” delay under 35 U.S.C. 154(b)(1)(A); “B” delay under 35 U.S.C. 154(b)(1)(B); the amount of “C” delay under 35 U.S.C. 154(b)(1)(C), and the amount of overlap under 35 U.S.C. 154(b)(2)(A).

Patentee and the Office are in disagreement regarding the period of applicant delay under 37 CFR 1.704(c)(10) in regard to an amendment under 37 CFR 1.312 or other paper filed after a Notice of Allowance has been given or mailed.

“A” Delay
 
The patentee and the Office are in agreement regarding the 643 days of “A” delay.

The Office finds that “A” delay includes the following period(s):

A period of 643 days under 37 CFR 1.703(a)(1), beginning September 7, 2017, the day after the date fourteen months after the date the application was filed and ending June 11, 2019, the date an Office action under 35 U.S.C. 132 (a non-final Office action) was mailed
 
The total amount of “A” delay is 643 days.
    
“B” Delay 
  
Patentee and the Office are in agreement regarding the 416 days of “B” delay

The amount of “B” delay is calculated by determining the length of the time between application and patent issuance, then subtracting any continued examination time (and other time identified in (i), (ii), and (iii) of 35 U.S.C. 154(b)(1)(B)) and determining the extent to which the result exceeds three years. Novartis, 740 F.3d at 601.  

The length of time between application filing and issuance is 1512 days, which is the number of days beginning July 6, 2016, the date the application was filed, and ending August 25, 2020, the date of patent issuance.

The time consumed by continued examination is 0 days. No request for continued examination (RCE) was filed.
 
The number of days beginning on filing date (July 6, 2016) and ending on the date three years after the filing date (July 6, 2017) is 1096 days.

The result of subtracting the time consumed by continued examination (0 days) from the length of time between the application filing date and issuance (1512 days) is 1512 days, which exceeds three years (1096 days) by 416 days.  Therefore, the period of “B” delay is 416 days.  This period runs from the day after the date three years after the date the application was filed, July 7, 2019, to the date the patent issued, August 25, 2020 (416 days).

“C” Delay

Patentee and the Office are in agreement regarding the amount of “C” delay under 35 U.S.C. 154(b)(1)(C) (0 days). 

Overlap
 
Patentee and the Office agree that the total number of overlapping days of Office delay is 0 days. 
Reduction under 35 U.S.C. § 154(b)(2)(C)(iii) & 37 CFR 1.704 [Applicant Delay]  

The Office has determined that, under 37 CFR 1.704, the amount of PTA should be reduced by 33 (30 + 3) days.  

The Office has determined that patentee failed to engage in reasonable efforts to conclude processing or examination of its application during the following period(s): 

A 30 day period pursuant to 37 CFR 1.704(b) from September 12, 2019, the day after the date three months after the date an Office action was mailed, to October 11, 2019 the date  a response was filed;

A 0 day period pursuant to 37 CFR 1.704(c)(8) from October 12, 2019, the date a reply was filed until October 29, 2019, the date a supplemental reply or other paper was filed.

An 18 day period of delay was previously assessed in connection with this paper. Patentee asserts that the paper filed October 29, 2019 was expressly requested by the examiner. Upon review, the showing of record is persuasive that the paper was expressly requested by the examiner. The 18 day period of reduction for applicant delay is therefore not warranted, and is removed and replaced with a 0 day period of reduction.

A 3 day period pursuant to 37 CFR 1.704(c)(10) in connection with the amendment or other paper (a request under 37 CFR 1.46) filed May 11, 2020, after a notice of allowance was mailed. On May 13, 2020, three days after the date the paper was filed, the Office mailed a paper in response (a corrected Filing Receipt). 

The Office previously assessed a period of delay of 107 days, from the date the paper was filed until the date the application issued as patent. However, upon review, the record indicates that the paper filed May 13, 2020 was mailed in response to the paper filed May 11, 2020. Therefore, a 3 day period of delay rather than a 107 day period of delay, is warranted. The 107 day period of applicant delay is removed and replaced with a three (3) day period of applicant delay. 

OVERALL PTA CALCULATION

Formula: 

“A” delay + “B” delay + “C” delay - Overlap - Applicant delay = X days of PTA

USPTO’s Calculation:				
	                         
643 + 416 + 0 – 0- 33 =  1026 days

Patentee’s Calculation:

643 + 416 + 0 – 0- 33 =  1026 days
CONCLUSION

The Office affirms that patentee is entitled to one thousand twenty-six (1026) days of PTA.  Using the formula “A” delay + “B” delay + “C” delay - Overlap - Applicant delay = X, the amount of PTA is calculated as follows: 643 + 416 + 0 – 0  – 33 = 1026 days.  

The fee set forth at 37 CFR 1.18(e) has been received. 

The application is being forwarded to the Certificates of Correction Branch for issuance of a certificate of correction. The Office will issue a certificate of correction indicating that the term of the above-identified patent is extended or adjusted by one thousand twenty-six (1026) days.

Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3231.


/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        

Enclosure:  	Adjusted PTA Determination
Draft Certificate of Correction